Citation Nr: 0734082	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from November 1964 to November 
1968 and from December 1975 to December 1977.  He also had 
additional service in the Army Reserves and in the Marine 
Corps Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
denied service connection for PTSD.  In August 2007, the 
veteran testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

The preponderance of the evidence does not show that the 
veteran currently suffers from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
that pertains to the claim.  The claim was last readjudicated 
in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; 
articles submitted by the veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony; service personnel and medical records; post-
service private and VA treatment records; VA examination 
reports; and articles submitted by the veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran had active service from November 1964 to November 
1968 and from December 1975 to December 1977.  He also had 
additional service in the Army Reserve and in the Marine 
Corps Reserve.  

His service personnel records for his first period of active 
service from November 1964 to November 1968 indicate that he 
was not awarded decorations evidencing combat.  He had one 
year and twenty-seven days of foreign and/or sea service and 
his specialty was listed as a flight equipment man.  A March 
2003 response from the National Personnel Records Center 
(NPRC) reported that the veteran served in Vietnam from 
December 1966 to August 1967 and from November 1967 to 
January 1968.  The veteran's service personnel records for 
his second period of active service from December 1975 to 
December 1977 also indicate that he was not awarded 
decorations evidencing combat.  He had eleven months and 
fifteen days of foreign and/or sea service.  The veteran's 
specialty was again listed as a flight equipment man.  

His service medical records for both his periods of active 
service from November 1964 to November 1968 and from December 
1975 to December 1977 do not show complaints, findings, or 
diagnoses of PTSD or any other psychiatric problems.  
Evaluations of the veteran during those periods make no 
reference to any such disorders.  

Post-service private and VA treatment records show treatment 
for disorders including variously diagnosed psychiatric 
problems.  

A March 2004 statement from A.B., M.S., L.P.C., a private 
professional counselor, noted that she had counseled the 
veteran from December 2001 to August 2003 for symptoms 
consistent with PTSD.  It was noted that the veteran reported 
that he put his guns away after Vietnam because of his temper 
and abuse of alcohol at that time.  The counselor indicated 
that the veteran admitted to vivid flashbacks caused often by 
loud sounds, air shows, and helicopters.  It was noted that 
the helicopters caused a "loop of memory" about a battle 
that went on and on, that lightening caused flashbacks to B-
21 air strikes, and that rain caused flashes back to monsoons 
in Vietnam.  The counselor noted that the veteran would find 
himself ruminating during dissociative episodes on the men he 
lost in Vietnam especially those from his high school class.  
It was reported that the veteran also admitted other 
dissociative episodes involving loss of time and blocking of 
memory of the names of his crew in Vietnam.  The counselor 
indicated that the veteran's PTSD had resulted in significant 
distress in his life causing problems in his marriages and in 
his work.  

In a March 2004 statement, the veteran reported that when he 
was stationed in Okinawa in 1976, a very close friend of his 
was killed in a crash on a CH 53 in the Philippines.  The 
veteran stated that he experienced losses in Vietnam taking 
care of Phantom F-4 pilots.  He specifically referred to a 
major who was killed in mid 1967.  

In an April 2004 response to a PTSD questionnaire, the 
veteran reported that in mid 1967 a major was killed.  He 
stated that the major was a pilot of an F-4 Phantom and that 
they all loved and respected him.  The veteran also referred 
to a close friend being killed in the Philippines in 1977.  
He stated that he served with that friend in Okinawa for a 
year.  

An April 2004 VA treatment report noted that the veteran 
reported that he was in the Marines from 1964 to 1968 and 
that he was in Vietnam for thirteen months.  He stated that 
he performed safety and survival, parachute packing, and 
worked with survival equipment.  He stated that he was 
stationed at Chu Lai and that he helped load bombs and load 
aircraft (loaded up with napalm).  He indicated that the base 
was attacked a couple of times, but that he was mostly 
bothered by all the people he sent out who did not come back.  
He stated that on one occasion, he had to load body bags.  It 
was noted that the veteran was in the Army Reserve in the mid 
1970s until a second tour in the Marines from 1975 to 1977 
where he served in Okinawa and Korea.  The veteran reported 
that he had chronic guilt regarding the men who did not come 
back and that he worried whether he packed the gear and the 
parachutes correctly.  The impression was anxiety reaction, 
not otherwise specified, with some symptoms of PTSD, and 
polysubstance abuse in remission.  

A June 2004 VA psychiatric examination report indicated that 
the veteran's claims file was reviewed.  It was noted that 
the veteran entered the Marine Corps in 1964 and that he 
served on active duty until 1968.  It was also reported that 
the veteran served in Vietnam from 1968 to 1970.  The veteran 
indicated that he entered the Marine Corps Reserve from 1968 
to 1970 and that he was in the Army Reserve from 1974 until 
1975.  He stated that he was back on active duty with the 
Marine Corps from 1975 to 1977.  He indicated that he 
perceived his military service in Vietnam as traumatic.  It 
was noted that when the veteran was asked to describe the 
traumatic events which he experienced, he could not offer any 
traumatic events which he experienced firsthand.  He did 
indicate that he recalled suiting many soldiers and watching 
them fly their missions and never come back.  The veteran 
stated he recalled suiting a major and seeing him take off in 
a helicopter and that he never came back.  The veteran also 
related that he used to room with a sergeant in Okinawa and 
that he heard the news that the sergeant was killed on his 
way to the Philippines.  

The diagnoses were alcohol abuse in remission per the 
veteran's report; drug abuse in remission; and nicotine 
dependence in remission.  The examiner commented that the 
veteran did not meet the first criteria for PTSD.  The 
examiner stated that although the veteran suffered losses of 
several friends he knew in Vietnam, he did not have any 
firsthand experience with traumatic events.  It was noted 
that the veteran seemed to have close relationships with a 
few of his siblings, his current wife, and his grandchildren.  
The examiner also noted that the veteran had a reasonable 
number of hobbies and that although he had some difficulties 
with various jobs in the past, he was able to hold a job for 
eighteen and a half years.  The examiner reported that the 
veteran claimed that he did not have any difficulties with 
his war-related experiences until after 9/11.  It was noted 
that although the veteran claimed to hyperventilate at times, 
that he did not like jets flying overhead, and that he had 
overreacted to his grandson jumping on his back, there were 
no severe indications of hypervigilence.  The examiner also 
indicated that the veteran did not experience any panic 
attacks.  The examiner related that the veteran's mood was 
not dysphoric and that he did not seem particularly anxious 
during the interview.  It was noted that the veteran had 
adequate social and occupational functioning.  

In an August 2004 statement, the veteran reported that he 
mistakenly used the wrong name for the major that was killed.  
He provided another name and indicated that the incident 
occurred in March or April 1967.  The veteran reported that 
they were both attached to the Variable Marine Fighter Squad, 
MAG 13.  

A September 2004 statement from A.B. noted that she had 
treated the veteran for recurrent PTSD since December 2001.  
The counselor indicated that the veteran's history of combat 
support and services in Vietnam provided ample sources of his 
traumatic incidents.  It was noted that the veteran's memory 
of Vietnam was relatively intact, but because of the 
multitude of memories and the span of time, he could not 
recall specific names of other soldiers with whom he had 
contact.  The counselor reported that the veteran believed 
that there had been an older soldier who was a major who the 
veteran had helped pack up for a mission and never returned.  
It was noted that such happened many times as the veteran 
packed parachutes and dealt with soldiers getting aboard 
planes and that he would find out that some of them did not 
return after each mission.  The counselor noted that the 
veteran questioned his own competency as he specifically 
worried that a failed parachute led to a soldier's loss.  The 
counselor stated that the constant stress of not knowing the 
outcome of missions, and only seeing that some did not 
return, was cumulative.  

The counselor indicated that there was much documentation of 
similar PTSD from 911 emergency dispatchers who would send 
police and other rescue personnel out to calls and were 
routinely left in the dark about the outcome of events as 
they listened to radio transmissions and could only imagine 
what was taking place and thus experiencing helplessness.  
The counselor stated that it was erroneous to think that 
cumulative stress did not lead to PTSD.  It was noted that it 
was expected that 15 to 20 percent of military personnel 
exposed to combat would need treatment for PTSD and that the 
veteran was in that 15 to 20 percent.  The counselor 
indicated diagnoses of PTSD and alcohol dependence, sustained 
full remission.  

A September 2004 statement from a VA social worker noted that 
the veteran had bean an outpatient at a VA facility in the 
PTSD program since May 2004.  The social worker indicated 
that the veteran's primary diagnosis was PTSD, chronic, with 
delayed onset, and with associated substance abuse (in 
remission since 1993) and chronic severe depression.  The 
social worker stated that the diagnostic criteria which the 
veteran exhibited included persistent re-experiencing of 
events as shown by combat nightmares one to two times 
monthly, daily intrusive recollections, flashback 
occasionally, and cued psychiatric distress including loud 
percussive sounds, thunderstorms, and helicopters.  It was 
noted that the veteran had persistent avoidance of trauma 
related stimuli as shown by his social isolation, active 
avoidance of combat related thoughts and feelings, loss of 
interest in and reduced frequency of activities including 
loss of intimacy, detachment, a restricted affect with 
explosive anger, and a foreshortened view of the future.  The 
social worker reported that the veteran had persistent 
symptoms of increased arousal including early and late 
insomnia, easy irritation, poor concentration with trouble 
reading, hypervigilence, hyperstartle, survivor guilt, and 
anniversary periods of increased symptomatology.  The social 
worker indicated that the veteran did not meet the diagnostic 
criteria for any personality disorder and that his past 
substance abuse was seen as part and parcel of the PTSD.  

The social worker also reported that the veteran's primary 
traumatic incident occurred while in the Marine Corps in 
Vietnam between November 1966 and January 1968.  The social 
worker stated that during those months, the veteran was in 
charge of aviation survivor equipment for a major who the 
veteran considered to be a very close friend.  It was noted 
that the veteran reported that the major went out one day and 
that he never came back and that he had to clean out his 
locker.  The veteran stated that the locker had his survival 
gear, personal items, and his logs for equipment checks, and 
that he never knew what happened to him.  He stated that some 
people said he flew into a mountain, but that he did not 
know.  The veteran indicated that he thought about him all 
the time and that he questioned whether he died because of 
him.  The social worker noted that the veteran reported that 
most of his friends died in Vietnam and that he wondered why 
he did not die.  The veteran reported that during the months 
he spent in heavy combat, he never felt safe and that he 
would have to pull guard duty.  The social worker indicated 
that the veteran's reaction to such events involved intense 
fear, helplessness, and horror.  The social worker indicated 
a diagnosis of PTSD, chronic, with delayed onset.  

A December 2004 VA treatment entry included a notation of 
PTSD.  A January 2005 addendum related a diagnosis of 
anxiety, not otherwise specified, with some symptoms of PTSD.  

A June 2005 search conducted by the RO indicated that the 
remains of the major identified by the veteran were lost in 
March 1967 and that the wreckage of his plane was located in 
August 1967.  The major was the pilot of a F4B Phantom of the 
Marine Fighter Attack Squadron which left Chu Lai, South 
Vietnam on an air support mission.  It was noted that the 
major was given posthumous promotion to lieutenant colonel.  

An August 2005 VA psychiatric examination report noted that 
the veteran served in Vietnam for thirteen months followed by 
several years in the Marine and Army Reserve before returning 
to active duty with the Marine Corps from 1975 to 1977.  The 
veteran reported that his job during Vietnam involved flight 
equipment and safety.  It was noted that the veteran recalled 
suiting soldiers up for flight missions and having them never 
return.  The examiner stated that, as noted in the previous 
VA examination report, the veteran roomed together with a 
sergeant in Okinawa and that sergeant was later transferred 
to the Philippines when the veteran was transferred to the 
Korea.  The veteran indicated that he later learned that the 
sergeant was killed on his way to his new duty station.  It 
was noted that the veteran also reported that a major 
responded to a call for support and never returned.  The 
veteran stated that he recalled his anxiety of not knowing 
what had happened to the major and that approximately eight 
to ten years later, the remains of his body were found.  

The diagnoses were depressive disorder, not otherwise 
specified, and alcohol and drug abuse in remission.  The 
examiner noted that the veteran's records were reviewed 
particularly the reports from the VA social worker, the 
private counselor, and by the psychologist at the June 2004 
VA psychiatric examination.  The examiner commented that in 
reviewing the reports, it certainly appeared that the veteran 
provided a consistent military, social, occupational, and 
medical history.  The examiner stated that the military 
events that the veteran reported to him were remarkably the 
same as reported to the VA examiner (with the exception of a 
date or name change).  The examiner remarked that as 
previously reported by the VA examiner, the veteran did not 
meet the first criteria for PTSD in that by his account, he 
has not experienced, witnessed, or confronted any event that 
involved first hand threatened death or serious injury.  It 
was noted that the veteran did have some sleep disturbance, 
hypervigilence, and that upon hearing a plane fly over his 
area, he was "back on the flight deck".  The examiner noted 
that the veteran did have a history of a suicide attempt back 
in 1987 and that while there had been no further self 
destructive attempts, he admitted to occasional suicidal 
thoughts.  It was reported that the veteran used heavy 
drinking in the past to try to reduce his depression, and 
that he was presently in remission for that as well as 
regarding other drug use.  The examiner related that the 
veteran's longest employment was for almost nineteen years 
and that he was presently working full-time as a boiler 
operator.  The examiner noted that the veteran was very 
contented in his second marriage of twenty-five years and 
that he enjoyed close relationships with his siblings and 
grandchildren.  It was noted that the veteran also enjoyed 
fishing, but that he tended to do that by himself in order to 
enjoy some time alone.  The examiner remarked that the 
veteran noted at the conclusion of the evaluation that he was 
basically happy with his present life.  

The examiner commented that it was his opinion that the 
veteran did not meet the full criteria for PTSD, but that he 
had been depressed over recent years and had obtained 
treatment for the same.  The examiner stated that it was 
further his assessment that the veteran's depression, which 
began many years after his discharge from the military, was 
causing only mild impact on his social and industrial 
functioning.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that the March 2004 statement from A.B. 
indicated that the veteran had symptoms consistent with PTSD.  
A September 2004 statement from that same counselor related 
diagnoses of PTSD and alcohol dependence, sustained full 
remission.  The counselor noted that the veteran's history of 
combat support and services in Vietnam provided ample sources 
for his traumatic incidents.  However, there is no indication 
that the counselor reviewed the veteran's claims folder in 
concluding that he had PTSD.  Although an examiner can render 
a current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology if based on facts reported by the claimant 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  Given such 
circumstances, the diagnoses of PTSD by the counselor are 
less probative in this matter.  

Additionally, an April 2004 VA treatment report related a 
diagnosis of anxiety reaction, not otherwise specified, with 
some symptoms of PTSD, and polysubstance abuse in remission.  
The Board observes that the examiner solely diagnosed some 
symptoms of PTSD and did not specifically indicate PTSD as an 
actual diagnosis.  Further, a September 2004 statement from a 
VA social worker included a listing of the diagnostic 
criteria which the veteran exhibited.  The social worker 
related a diagnosis of PTSD, chronic, with delayed onset.  
Also, a December 2004 VA treatment entry included a notation 
of PTSD.  However, a January 2005 addendum related a 
diagnosis of anxiety, not otherwise specified, with some 
symptoms of PTSD.  The Board notes that there is no 
indication that the social worker pursuant to the September 
2004 statement reviewed the veteran's claims folder in 
providing the diagnosis of PTSD.  Also, there is no 
indication that the veteran's claims folder was reviewed 
pursuant to the April 2004 and December 2004, to include the 
January 2005 addendum, treatment entries that related 
diagnoses of anxiety with some symptoms of PTSD.  Given these 
circumstances those treatment entries and the September 2004 
statement from the VA social worker have less probative value 
in this matter.  See Swann, supra.  

Conversely, the June 2004 VA psychiatric examination report 
specifically noted that the veteran's claims file was 
reviewed.  The diagnoses were alcohol abuse in remission per 
the veteran's report; drug abuse in remission; and nicotine 
dependence in remission.  The examiner reviewed the veteran's 
claims folder and found that the veteran did not meet the 
first criteria for PTSD.  The examiner also provided a 
rationale for that opinion.  Additionally, the August 2005 VA 
psychiatric examination report related diagnoses of 
depressive disorder, not otherwise specified, and alcohol and 
drug abuse in remission.  The examiner noted that the 
veteran's claims folder was reviewed and specifically 
mentioned the reports from the private counselor and VA 
social worker noted above.  The examiner indicated that the 
veteran did not meet the first criteria for PTSD in that by 
his account, he had not experienced, witnessed, or confronted 
any event that involved first hand threatened death or 
serious injury.  The Board observes that the opinions by the 
VA examiner pursuant to the June 2004 VA psychiatric 
examination and especially the examiner pursuant to the 
August 2005 VA examination were based on a detailed 
discussion of the veteran's history and a review of the 
veteran's claims folder.  Moreover, these examinations were 
provided by psychologists, who have undergone greater 
training and education than the counselor or social worker.  
Therefore, the Board finds that the VA examiners' opinions 
that the veteran does not have PTSD are highly probative in 
this matter.  See Wensch v. Principi, 15 Vet.App. 362 (2001).  
The VA examiners' opinions are further supported by 
outpatient treatment records prepared by a physician, who has 
diagnosed anxiety disorder with symptoms of PTSD, but has 
specifically not diagnosed the veteran with PTSD.

As the preponderance of the evidence is against a finding 
that the veteran meets the diagnostic criteria for PTSD, the 
claim must be denied.  The Board has considered the veteran's 
assertions, but as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   





ORDER

Service connection for PTSD is denied.  




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


